By the Court,

Cole, J.
This is a motion on the part of the plaintiff and original relator in the above entitled cause for leave to amend the second interrogatory administered to McMillan, one of the above defendants, by inserting in the copy of the writ of assistance annexed to said interrogatory, and particularly referred to in it, in lieu of the description of the lots therein given, the following description: “ Lots three, four and five, in section nineteen; and lots one and four, of section thirty, all in township thirty-four;” and for still further leave to amend in the same manner, the copy of the said writ of assistance annexed to the affidavit of Philip B. Jewell.
The above interrogatory, with others, was filed in this proceeding against the said McMillan, for an alleged contempt, in disobeying and wrongfully interfering with a writ of prohibition which has been issued out of this court in favor of the State of Wisconsin, ex rel, Caleb Cushing against Wiram Knowlton, judge of the circuit court of Polk county, and William S. Hungerford. The writ of assistance referred to in the motion had been issued out of the Dane circuit court, in a suit in chancery in which said Hungerford was complainant, and Caleb Cushing, et al, defendants.
McMillan having been arrested under a writ of attachment *350issued from this court, subsequent to said writ of assistance, has made answer to the interrogatories filed in this attachment proceeding. This motion in effect as before stated, first, seeks to amend the second interrogatory thus filed, by amending a copy of the writ of assistance annexed to the same; and particularly referred to therein; and in the second place, to amend a copy of the same writ of assistance annexed to the affidavit of Jewell, upon which the attachment was issued. We have no doubt of the power of this court to permit these papers to be amended in the particulars asked for in this motion. It is, we think, a matter resting entirely within the discretion of the court. It is objected, however, by the counsel who resists this motion that these amendments cannot be made, for the reason that there is no action now pending in this court within the true intent and meaning of section 1, chap. 100, of the R. S. We do not think that this objection is well taken. This attachment proceeding has relation to the writ of prohibition, which has been issued from this court. McMillan has been attached for an alleged contempt in disobeying or unlawfully interfering with the requirements of that writ, that has given rise to this proceeding. Now certainly it would appear strange if this court could not maintain the dignity of its own process, and punish any one who might set it at defiance, because an amendment could not be made to cure some defect in the proceeding. Section 10, chapter 100, of the R. S. places, we think, the power of this court in that respect beyond all doubt.
Conceiving then that this court is at full liberty in its discretion to permit these amendments to be made, we will proceed to examine the affidavit filed in support of the motion, to see if it contains matter rendering it advisable and proper to exercise this discretion in the present case. The affidavit is made by the attorney of the relator, and states that the affiant has just discovered that his clerk in making out a *351copy of the writ of assistance to be annexed to the interrogatories, and to which copy the second interrogatory refers, made a mistake in copying the description of the lots as contained in the original writ. He now asks to correct this mistake, for the purpose of obtaining a further answer from McMillan to that second interrogatory. The affiant further states, that the premises were rightly described in the original writ of assistance, which was read by him to the parties, defendants herein; and also that there was annexed to the interrogatories, a copy of the writ of prohibition, in which likewise the land was correctly described. Moreover he further states that he does not believe that either defendant has been misled by the mistake sought to be corrected. Such being the uncontroverted facts of the case, we are disposed to allow the interrogatory to be amended, as asked for in the motion. We are unable to see that the amendment can possibly work any injury or surprise to McMillan.
The copy of the writ of assistance annexed to Jewell’s affidavit and referred to in it can also be amended; but as a matter of course the affidavit as amended will have to be again sworn to by him.
The motion is granted, the relator paying the costs of this motion, and such other costs as shall be incident to the amendment made.